It appears from the record in this case that the appellant, Patsie Lancaster, was charged, on the 28th of April, 1899, before Eugene E. Grannan, a police justice, at the Criminal Police Station, Baltimore, with assaulting and striking one Rebecca Hooff, with intent to kill. On the 19th of May, 1899, the words "with intent to kill," were stricken out by the justice and the case was heard on the charge of assault. The appellant was adjudged guilty and sentenced to serve eighteen months in jail and to pay a fine of ten dollars and costs.
The proceedings were brought in the Court below by writ ofcertiorari, and from the ruling of the Court in granting a motion to quash the writ, this appeal has been taken.
By the amended return to the writ, the following proceedings appear to have been had before the justice: "On the 19th day of May, 1899, the appellant, Patsie Lancaster, was brought before a justice of the peace of the State of Maryland, in and for the city of Baltimore, and duly assigned by the Governor of the State to sit at the Central Police Station of the said city; that on the 19th day of May the charge was changed from assault with intent to kill to simple assault on the said Rebecca Hooff; that Patsie Lancaster *Page 215 
was informed by me of her right to a trial by jury, whereupon she expressed her desire to have the case tried by me; the case was then heard by me and she was adjudged guilty and sentenced by me to serve eighteen months in jail and to pay a fine of ten dollars and costs, as will appear by reference to the return filed by me in the case, and of which this return is prayed to be taken as a part."
It is contended upon the part of the appellant: First, that the proceedings before the police justice were defective and irregular, and therefore the judgment is void. Second, that the Act of 1894, chapter 281, conferring upon the police justices of Baltimore City, jurisdiction to hear and try cases of assault and battery, is unconstitutional. Now it clearly appears from the record of proceedings, that the justice had jurisdiction of the person and the subject-matter, and having acted within the limits of this jurisdiction, the Court below committed no error in quashing the writ of certiorari. In Kane v. State,70 Md. 552, it is said: "If it appear that jurisdiction was obtained both of the person and subject-matter, and that such jurisdiction had not been exceeded, the validity of the judgment rendered will not be affected by the fact that there may have been irregularites and want of form in the proceeding upon which the judgment is founded * *. Such irregularities or want of form in the proceedings can only be corrected on appeal, in cases where that mode of review is allowed. The writ of certiorari is issued upon the allegation of the want of jurisdiction in the magistrate, or that he has transcended his powers in taking the proceedings complained of, and the Court, upon the return of the writ, does not investigate the merits of the case, but only determines whether the magistrate has acted within the limits of the power or jurisdiction conferred upon him." Williamson v.Carnan, 1 G.  J. 196; Gaither v. Watkins et al.,66 Md. 576.
There can be no question since the decision of this Court in the case of State v. Glenn, 54 Md. 599, and Danner v.State, 89 Md. 220, that the Legislature can, under the provisions *Page 216 
of the Constitution of this State, confer summary jurisdiction upon justices of the peace to try persons for assaults and batteries. In the recent case of Danner v. State, 89 Md. 220, this Court said, in passing on a similar statute, that it would seem to be clear that the general scope and purpose of the law was to confer jurisdiction on the magistrate to hear and finally determine only in such minor offences as were punishable by imprisonment in the jail or house of correction, or by pecuniary fine. Cases of assault with felonious intent, and of misdemeanors punishable by confinement in the penitentiary are excluded in express terms and by no kind of construction of its provisions can it be held to include offences of a capital or infamous character. And in State v. Glenn, supra, it is said that statutes conferring similar jurisdiction, "have all co-existed with the several Constitutions of the State; and in the various cases that have occurred, involving their provisions, we have never heard it contended that the proceedings thereby authorized were not constitutional, because the trial by jury was not provided for, either in the first instance or by an appeal. The framers of all our Constitutions were well acquainted with the history of legislation in regard to the exercise of summary jurisdiction, both in England and in this State, and of the needs of society for summary protection against the vicious, idle, c., and disorderly portion of its members, and it is difficult to suppose that by any provision incorporated in those instruments, it was intended to nullify previous legislation, altogether interdict the use of a long and well-established summary jurisdiction for the protection of society, and thus radically change and seriously impair the whole police system of the State." Being, then, of opinion that the Act of 1894, chapter 281 was a valid exercise of legislative power, and that the police justices of Baltimore have jurisdiction to hear, try and determine cases of persons brought before them charged with assault, or with assault and battery, as provided by the Act, we shall affirm the rulings of the Court below. Order affirmed withcosts.
(Decided December 6th, 1899). *Page 217